Title: To Benjamin Franklin from J. Cusson Ainé, 17 May 1777: résumé
From: Cusson, J., l’aîné
To: Franklin, Benjamin


<Carcassonne, May 17, 1777, in French: I manufacture textiles and blankets suitable for America. A number of French dealers have asked for them and, I know, sold them profitably to the Americans, whom I should like to see profiting directly from my inexpensive goods. My offer would have a better reception if it came under your auspices. I enclose a price list. Endorsed by Franklin: “Proposal about Cloths.”>